Examiners Comment
Claims 1, 3-15 have been amended.
Claim 2 has been cancelled.
Claims 1, 3-15 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 12 and 15, the following underlined claim limitation is not disclosed by any prior art: “... determines a measurement accuracy parameter reflecting the measurement accuracy of the power-related measurements, based on the determined number of non-available reference signals, and generates measurement results including the determined measurement accuracy parameter based on the performed power- related measurements and depending on the determined availability of the reference signals, wherein the non-available reference signals include missing reference signals that are not received at all by the UE and un-qualified reference signals that are received by the UE but have a power below a power threshold; and the measurement accuracy parameter is a ratio between the determined number of non- available reference signals during the measurement time period and the total number of reference signals expected during the measurement time period.”
Closest prior art
Xaio (WO2013170414A1) discloses acquiring a measurement amount on basis of a measurement cycle or when triggered by an event, where the measurement amount comprises a ratio between reference signal-based valid signals and reference signal based invalid signals measured on the basis of a reference signal. The measurement amount is reported to a base station by performing cell selection or a cell reselection on basis of the measurement amount. However, Xaio does not disclose: “... determines a measurement accuracy parameter reflecting the measurement accuracy of the power-related measurements, based on the determined number of non-available reference signals, and generates measurement results including the determined measurement accuracy parameter based on the performed power- related measurements and depending on the determined availability of the reference signals, wherein the non-available reference signals include missing reference signals that are not received at all by the UE and un-qualified reference signals that are received by the UE but have a power below a power threshold; and the measurement accuracy parameter is a ratio between the determined number of non- available reference signals during the measurement time period and the total number of reference signals expected during the measurement time period.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/           Primary Examiner, Art Unit 2472